Title: To James Madison from Caesar A. Rodney, 29 October 1801
From: Rodney, Caesar A.
To: Madison, James


Honored & Dear Sir,Wilmington Octob 29. 1801.
I had the pleasure of receiving your letter in answer to mine announcing the election of Col: David Hall as Governor of this State. Since that time I have been on the Circuit attending to the duties of my profession, but at the same time to those which demand a due portion of care in relation to society.
Our small majority gave birth to a sentiment in some breasts favorable to controverting the election but those who have any political penetration never harboured an idea of the kind. Mortified as they all were on so important a defeat, it is not to be wondered at, that in order to cover their retreat, the speaking trumpets of the party who had openly committed themselves should sound forth the probability of the election being set aside on the ground of aliens having voted in this County which was not the fact. But rest assured no attempt will be made to defeat the voice of the people. Those who know most among them may whisper such a thing in secret but will never lisp it in publick. They have had during the Court several caucuses & have as I am informed always decided against such a measure. Never was an election conducted more fairly than in this County. We conformed to the Alien law of this State (similar to that of Penna) altho’ made in direct violation of the constitution of Delaware in order to give no pretext to them for attacking the election.
We have now laid thank God, the foundation of general success. But a few years back they had a majority on the scale of the State of one thousand. Now we have had one of nineteen. It is remarkable too that in the Federal County Sussex there was 2,706. votes whilst in ours whose population in white inhabitants is 10,000 greater had but 2,050. votes. If any bad votes were received it must have been in Sussex & if necessary we could make them appear. That however will not be required. Nothing could be more beneficial to our cause than setting aside Col: Hall’s election if we could moderate & repress sufficiently the feelings of the people. You hear every day numbers declaring (who voted for Mitchel) they would then vote for Col: Hall. The spirit tho’ which began & accomplished the late revolution has just been resuscitated & if but a single spark of it remained I fear in such a case it would burst into a flame that would destroy all the enemies of our independence. Really apprehending serious consequences which no doubt they have calculated also, it is matter of considerable gratification to me that the election is not to be disputed.
The “Darkness clouds & shadows” which have rested on this State will with a due exertion of firmness & moderation vanish on another election & Delaware will shine bright in the Republican constellation. Our Senator will be chosen to serve only until march twelvemonth & I rejoice that Jersey, Vermont & Maryland ⟨have⟩ made our phalanx in the Senate very formidable.
Seeing the “Intelligencer” state that our election was likely to be disputed I have deemed it a duty to give you all the information I possess on the subject. With great respect I remain Dr. Sir Your’s very Sincerely
 

   RC (NN). Signature clipped.


   The 21 Oct. 1801 issue of the National Intelligencer had published a report from Philadelphia newspapers that the Delaware gubernatorial election would be contested.

